Citation Nr: 1549692	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-23 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967 with additional service in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2011, the Veteran testified during a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  While the Veteran requested a Board hearing on his September 2011 VA Form 9, Appeal to the Board, a July 2015 report of contact report reflects that the Veteran subsequently withdrew this request.  

The July 2015 report of contact also reflects that the Veteran expressed his intent to withdraw his appeal.  However, no written communication from the Veteran has been received.   Accordingly, the Board finds that the criteria for withdraw of the appeal have not been met, and will proceed with a decision in this case. 38 C.F.R. § 20.204 (A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for bilateral hearing loss disability is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) (West 2014).

The Veteran contends that his hearing loss disability is due to noise exposure during active duty and/or during his period of reserve service.

The Veteran was afforded a VA examination in September 2009, at which time the examiner diagnosed bilateral hearing loss disability.  The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of his military noise exposure during active service, but that the Veteran's hearing loss was as likely as not caused by noise exposure in the reserves.  However, as noted above, service connection on the basis of reserve service  may be granted only if the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty while on ACDUTRA, or any period of INACDUTRA during which the individual was disabled by an injury that was incurred or aggravated in the line of duty.  In this case, the examiner did not indicated whether the Veteran's hearing loss disability is a disease process or an injury, nor did he identify a period of ACDUTRA or INACDUTRA upon which a grant a service connection may be supported.  For the foregoing reasons, the Board finds that the September 2009 opinion is inadequate, as that additional opinion is necessary to decide the claim.

Moreover, while the Veteran's personnel and treatment records from his period of reserve service have been obtained, particular periods of ACDUTRA and INACDUTRA have not been verified.  Efforts to verify such service should be undertaken while the matter is on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to verify the Veteran's service in the Naval Reserves from approximately 1969 to 1990 and any additional periods of ACDUTRA, INACTRUTRA or active duty during this timeframe. All efforts in this regard should be documented in the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  Then, the AOJ should obtain an opinion regarding the etiology of the claimed bilateral hearing loss. The entire electronic claims file must be made available to the examiner designated to enter the opinion and/or examine the Veteran. If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during active service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's active service from July 1963 to July 1967, to include his reported noise exposure therein.

If not, the examiner should indicate whether the Veteran's hearing loss disability is a disease process or an injury.  If the examiner determines that the Veteran's hearing loss is a disease process, he or she should opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during or is otherwise related to a period of ACDUTRA or INACDUTRA, to include noise exposure therein and identify the period of ACDUTRA the period of ACDUTRA or INACDUTRA during which the disability was incurred.  If the examiner determines that the disability is an injury, he or she should opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during a period of ACDUTRA or is otherwise related to ACDUTRA, to include noise exposure therein, and identify the period of ACDUTRA involved.

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records and reserve service records, including all audiometric findings and reports of medical history.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

 A complete rationale should be provided for any opinions expressed.

4.  The AOJ should undertake any additional development deemed warranted.

 5. Then, the AOJ should readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the AOJ should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




